Citation Nr: 1709846	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-00 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

The Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1969 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction is retained by the RO in Portland, Oregon.

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

The Board most recently remanded the Veterans' claim in May 2016 for RO consideration of a new VA medical opinion.  The Board requested the VA medical opinion following a July 2015 remand from the Court of Appeals for Veterans Claims (Court) vacating a July 2014 Board decision.


FINDING OF FACT

The weight of the competent and credible evidence is against a finding that (1) the Veteran's bilateral knee disability was incurred in or aggravated by an in-service injury; (2) the Veteran's bilateral knee disability manifested to a compensable degree during service or within one year from service; or (3) the Veteran's bilateral knee disability has been caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156.

The duty to notify has been met.  See October 2006 VCAA correspondence; March 2011 Travel Board hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board . . . to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), & (d).

The Veteran's relevant service and post-service medical records have been obtained and associated with the evidence.  The Veteran provided additional evidence in conjunction with the March 2011 Travel Board hearing, but those files have now been considered by the RO.  The Veteran and his representative have not indicated that there is any outstanding evidence to submit.  

The Veteran underwent VA examinations to evaluate his bilateral knee disability in November 2009, September 2011, and September 2012.  Supplemental VA opinions were obtained in February 2013, November 2013, and January 2014.  Veterans Health Administration (VHA) opinions were obtained in August 2013 and April 2016.  Collectively, the examinations and opinions involved review of the claims file, examination of the Veteran (examinations only), consideration of the Veteran's lay statements/history, consideration of statements and opinions from the Veteran's private medical providers, and conclusions supported by rationale.  These examinations and opinions are deemed adequate for adjudication purposes with respect to the matter on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In July 2015, the Court remanded the Veteran's claim holding that "[r]emand is . . . warranted for the Board to ensure substantial compliance with the August 2012 remand order by obtaining a medical opinion that specifically discusses the February 2003 correspondence of Dr. RGP; the January 2009 correspondence of Dr. SM; and the February 2011 and March 2011 correspondences of Dr. RN."  The Board sent the Veteran's files to a VHA examiner who provided an opinion in April 2016 and addressed the private medical opinions indicated by the Court.  The Board then remanded the claim in May 2016 to the RO for consideration of the VHA opinion.  The RO denied service connection and issued a supplemental statement of the case.

The Board is satisfied that the RO has substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Based on the foregoing, the Board finds that the VA fulfilled its duties to notify and to assist the Veteran in the evidentiary development of the claim decided herein, and no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the record does not need to be held open any longer, and no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand and his procedural rights have not been abridged.  In addition, the Veteran has not argued that any procedural defects have occurred.  See Scott, 789 F.3d at 1381.  The Board will therefore proceed with the adjudication of this appeal.


II. Service Connection

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000) ("Specifically, we reject the view that all evidence must be discussed.").  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) ("Our case law requires only that the Board address its reasons for rejecting evidence that is favorable to the veteran.").  Equal weight is not accorded to each piece of evidence contained in the records and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, such as arthritis, including degenerative joint disease, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  As discussed above, arthritis is a qualifying chronic disease.  Service connection via the demonstration of continuity of symptomatology must be considered in the present case.

In addition, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

A. Factual Background

Service treatment records (STRs) document that the Veteran was seen in May 1970 for complaints of his right knee "giving" and being tender after a fall two weeks prior.  STRs from later that month noted that the Veteran's knee was "intact with no evidence of fracture or dislocation," but did describe a "cortical desmoid" on the "suracondylar region of the right medial aspect of the femur."  The Veteran's separation examination report of October 1972 did not note any knee disorders.  

In a February 2003 letter, the Veteran's chiropractor stated that the Veteran had been a patient from 1980 to 1994 for back and pelvis problems due to "slip and fall accident (Vietnam)".

A September 2001 VA examination noted that the Veteran's "flexion and extension of both the upper, as well as the lower extremities, were good against strong resistance."  

In March 2002, in connection with his earlier claim for a service connected knee disability, the Veteran stated that he fell out of a helicopter while in Vietnam and that he has experienced knee pain ever since that time.  A June 2002 VA medical record noted the Veteran's report of "constant aching from thoracic down into lumbar area of back, knees and ankles constantly, knees pop, no signs of synovitis reported; Has had pain in above areas since he fell/jumped from helicopter in VN when it tipped just prior to landing. Fell about 15-20 feet."  A September 2003 VA medical record notes knee pain and repeats the same history.  In August 2005, the Veteran again told VA that he fell out of a helicopter in Vietnam and since that time he has had knee pain.  In May 2006, the Veteran informed VA that his knees would not "heal up" and they hurt "all the time."  

In March 2009, VA received a statement from the Veteran's private physician stating the Veteran's chronic knee pain was related to an "old injury sustained in the Vietnam War during a helicopter accident" and that "[t]hese kind of injuries are documented to cause early arthritic changes."  

The Veteran was afforded a VA examination in November 2009.  The examiner recorded the Veteran's complaints of bilateral knee pain and his complaints of a right knee injury when he fell against an ambulance, noted the absence of complaints of a knee disorder when the Veteran separated from service, and noted that the Veteran complained of sore knees following a fall from a helicopter.  The examiner opined that the Veteran's "clinical symptomology is currently due to patella femoral syndrome" and opined that it was "less likely than not . . . that his current right knee symptoms are related to trauma when he fell against an ambulance."  In an addendum to this examination, the examiner stated that the Veteran had "slight squaring of the medial tibial plateau on the right which can be a very early sign of degenerative joint disease.  It can also be a normal variation."

In February 2011, the Veteran's private physician stated that the Veteran had been a patient for over ten years and "has constantly complained of knee and back pain secondary to trauma at the age of 19 when he fell 20 feet out of a helicopter" and that he "has x-rays that have shown early onset arthritis which is consistent with the injuries that he had."  In March 2011, the Veteran submitted another note from his private physician in which the physician stated that the Veteran had on-going knee pain "stemming from remote service related trauma now complicated by post-traumatic arthritis."  

The Veteran testified in March 2011 that he fell from a helicopter while in Vietnam, that he did not seek medical help for his injuries due to being stationed with Republic of Korea forces, and that he never had his knees x-rayed.

The Veteran was afforded another VA examination in September 2011.  The examiner recorded the Veteran's complaints of knee pain since falling out of a helicopter, diagnosed the Veteran with "age-typical bilateral DJD," and opined that the Veteran's knee condition was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness" because there were no "objective [STRs] about . . . knee problems."

The Veteran was afforded another VA examination in September 2012.  The examiner noted the Veteran's statement regarding a fall from a helicopter, but did not diagnose the Veteran with a knee condition.  The examiner remarked that he had reviewed the Veteran's claims folder and that there was "[n]o diagnosis of this chronic condition due to lack of baseline ortho evidence in STRs."  

In February 2013, the September 2011 examiner provided a rationale for his earlier opinion, noting that "[t]he brief and un-detailed knee and back entries in STRs were written so it appears the these complaints were transitory and apparently were not considered serious enough for x-rays," and that there was no objective medical evidence showing that the Veteran's service was the cause of his current knee disorder.  

The Board requested a VHA medical opinion in August 2013.  This examiner reviewed the Veteran's medical history and stated that there was a "lack of evidence of a serious knee injury sustained in service" and that the injury in service had "to be classified as a minor injury as the x-ray was normal, and the exam was negative."  The examiner also indicated that the Veteran's service "exit exam was normal with regard to the knees."  The examiner then stated that:

These factors and the lack of evidence demonstrating any treatment for the claim of chronic knee pain for more than 30 years makes it, in my opinion, less than 50% likely that the patient's bilateral knee degenerative joint disease had its onset in the service or is otherwise etiologically related to his active military service, including the fall against the ambulance and reported fall from the helicopter.

The Veteran was afforded another VA examination in November 2013 by the same examiner that prepared the September 2011 examination and February 2013 addendum to that examination.  The examiner observed that: 

It was noted no clear service OBJECTIVE evidence about knees or back was found, or evidence that shows any kind of pre-service condition(s).  Therefore if knee and back were found to NOT be related to service there can be no aggravation claim, and it is less likely than not knees were aggravated or 2nd to back.

In a January 2014 addendum to that opinion, the examiner noted his review of the claims folder and stated that the rationale for his opinion was that "[t]here is no clinical research nexus that demonstrates direct causation or aggravation from back to knees, therefore less likely than not LB [lower back] condition aggravated bilateral patellar femoral syndrome (PFS).  Also, the specific cause(s) of PFS is presently unknown."

The Board requested another VHA opinion, which was provided in April 2016.  The examiner made several findings.  First, she found that the current diagnosis did not relate to service because "no major injury to the knee was ever documented, and current exams show no sign of old fractures, dislocations, or ligament or meniscal injuries. . . . There is no evidence that more minor injuries lead to pain or disability over 30 years later.  Injuries other than those listed would be expected to heal.  It is more likely as not that his current bilateral knee disability is due to age related wear and tear."  

Second, the examiner found that the current diagnosis was not caused or aggravated by the Veteran's low back disorder.  She explained that "[p]atellofemoral pain and degenerative arthritis are knee disorders, and would not be caused by a back disorder."  Notably, "[t]he only instance where a back injury could lead to knee disability would be if there was nerve damage related to the back disability."  

Third, the examiner considered the letters from the Veteran's private medical providers dated February 2003, January 2009, February 2011 and March 2011.  She noted that (1) the first letter did not report a knee problem, (2) the second letter documented the injury as told by the Veteran and that she did "not agree that any trauma (even minor) to knees is known to cause early arthritic changes. . . .  Minor trauma to the knee normally heals and is not known to cause arthritic changes", and (3) that the second and third letters merely recite what the Veteran reported to the physician and that "[t]here is no medical documentation of an injury to the knees which could be attributed to this remote injury."

B.  Presumptive Service Connection

The Veteran has repeatedly asserted that he fell out of a helicopter while in Vietnam, thereby injuring his back and knees and leading to a chronic knee condition.  The only documented occurrence of a knee injury, however, is a May 1970 record showing that the right knee was "giving".  Contemporaneous x-rays were negative for knee problems. There were no subsequent STRs relating to the knees, and the October 1972 separation examination showed a normal evaluation for the knees.  Moreover, the Veteran was evaluated for lower back symptoms in July 1972.  Although the Veteran states that the helicopter crash injured both his back and knees, the July 1972 report does not include knee symptoms.  

The Veteran's private chiropractor stated that he treated Veteran from 1980 to 1994 for chronic sprain/strain of the back and pelvis.  The chiropractor did not note any problems with the knees.  A September 2001 VA treatment report noted no problems with the Veteran's knees.  The first medical evidence of knee pain is from 2002, after the Veteran had filed a claim for service connected knee disability.  "[E]vidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence."  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also AZ v. Shinseki, 731 F.3d 1303, 1311 (Fed. Cir. 2013) ("The absence of certain evidence may be pertinent if it tends to disprove (or prove) a material fact.").  The absence of any medical records or complaints of knee problems during and for years after service casts significant doubt on the claim that the Veteran suffered from chronic knee pain since falling from the helicopter.  This is particularly true where, as here, the Veteran did complain, and was treated for, back pain during and after service for many years, yet did not simultaneously complain of, or seek treatment for, knee pain.  

The Veteran's report of chronic knee problems since service was clearly addressed by the April 2016 VHA examiner.  The examiner observed the lack of any indication of old fractures, dislocations, or ligament or meniscal injuries.  She explained that such residuals would be expected from an injury that had allegedly caused pain or disability more than 30 years later.  Taken together, these things indicate that the report of continuous symptoms since service should not be credited.  

The Board acknowledges that the January 2009 letter from Dr. SM and February and March 2011 letters from Dr. RN stated that the Veteran has suffered from chronic knee pain secondary to his fall from a helicopter.  However, both doctors relied primarily on the Veteran's account of the in-service event and subsequent pain.  "An opinion based upon an inaccurate factual premise has no probative value."  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As the Board is unable to credit the report of chronic pain since the helicopter fall, it also cannot credit the medical opinions predicated on that report.  

The Board is not holding that the Veteran did not fall from a helicopter. Rather, for reasons explained above,  the evidence is against a finding that the Veteran suffered from continuous knee pain following the fall.  Indeed, the Board previously found the Veteran's statement that he fell from a helicopter in Vietnam credible in its October 2013 decision.

Because the weight of the evidence is against a finding that the Veteran's degenerative joint disease manifested to a compensable degree within one year of service, the benefit-of-the-doubt doctrine does not apply and presumptive service connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

C.  Direct Service Connection

The weight of the evidence is against a finding that the Veteran has experienced a continuity of knee symptoms since service.  Accordingly, 38 C.F.R. § 3.303(b) does not apply.  However, the Board must still consider direct service connection under a Shedden analysis.

The Veteran suffers from a current bilateral knee disorder, including degenerative joint disease.  Shedden element (1) is satisfied.

The Board previously found in October 2013 that the Veteran's report of falling out of a helicopter in Vietnam was credible.  Shedden element (2) is satisfied.

The weight of the evidence is against finding Shedden element (3) satisfied.  In so finding, the Board places significant weight on the April 2016 VHA opinion.  The medical professional who provided the VHA opinion was an orthopedic surgeon, a position that requires extensive medical knowledge and experience relating to the pathology of joints such as knees.  In addition, the April 2016 VHA opinion included a two and a half page rationale and further explained why the orthopedic surgeon disagreed with the private opinions offered by the Veteran.  In particular, the examiner credited the Veteran's fall from the helicopter, but reasoned that an injury capable of causing the Veteran's current condition 30 years later would have left traces of an old fracture, dislocation, or ligament or meniscal injury that would be currently discernable.  She further stated that other injuries that the Veteran may have suffered during service would be expected to heal, and the normal exam at discharge and lack of complaint for 30 years was consistent with this history.  

The earlier VA examinations and opinions support the April 2016 VHA opinion.  In each of them the examiners opined that the Veteran's current condition was not at least as likely as not etiologically related to his service.  Although these examination opinions are not as detailed as the April 2016 VHA opinion, they are competent medical opinions.  Accordingly they further weigh against a finding of service connection.

Consideration has been given to the private medical opinions submitted by the Veteran, but cannot attribute much, if any, weight to these opinions as they are based on a factual premise that cannot be credited.  Reonal, 5 Vet. App. at 461.  Even if given some weight, the multiple VA examinations and opinions, particularly the April 2016 VHA opinion, outweigh the private medical opinions as the VA examinations and opinions take into account the Veteran's statements as well as the objective medical evidence and history of treatment, whereas the private medical opinions do not appear to take into account the complete history.  

The Veteran is acknowledged to be competent to report observable symptoms of a disability, such as knee pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, competent evidence still may be not credible or may be entitled to only little weight.  Therefore, while the Veteran has reported knee pain since the in-service event, the report is not credited and not given weight.

Considering all the competent and credible evidence, the weight of the evidence is against an award of direct service connection.  Accordingly, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102; Gilbert, 1 Vet. App. at 53.  Direct service connection for a bilateral knee disability must therefore be denied. 

D.  Secondary Service Connection

The weight of the evidence is also against a finding that the Veteran's bilateral knee disability is secondary to his service-connected back disability.  

Initially, the Veteran explained in a May 2016 e-mail that "the statement [that] my back injury caused my knee problems is not correct.  The fall from the helicopter caused my knee problems".  In addition the private medical opinions submitted by the Veteran do not assert that his knee disability was caused or aggravated by his back.  These do not weigh in favor of secondary service connection

The April 2016 VHA opinion explains that "[i]t is very unlikely that the bilateral knee disability was caused by the lower back disability.  Patellofemoral pain and degenerative arthritis are knee disorders, and would not be caused by a back disorder.  The only instance where a back injury could lead to knee disability would be if there was nerve damage . . . ."  The April 2016 VHA opinion goes on to say that the bilateral knee disability was not aggravated by the Veteran's back condition for the same reason.  The January 2013 addendum opinion likewise concluded that "[t]here is no clinical research nexus that demonstrates direct causation or aggravation from back to knees".  These opinions weigh strongly against a finding of secondary service connection as they are based on medical knowledge of how the knees and back interact.

Taken together, the evidence weighs strongly against a finding that the Veteran's service connected lower back disability caused or aggravated the Veteran's bilateral knee disability.  Accordingly, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Secondary service connection for a bilateral knee disability must therefore be denied.


ORDER

Entitlement to service connection for a bilateral knee disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


